
	
		II
		111th CONGRESS
		2d Session
		S. 4051
		IN THE SENATE OF THE UNITED STATES
		
			December 21, 2010
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To improve, modernize, and clarify the espionage statutes
		  contained in chapter 37 of title 18, United States Code, to promote Federal
		  whistleblower protection statutes and regulations, to deter unauthorized
		  disclosures of classified information, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the The Espionage Statutes
			 Modernization Act of 2010.
		2.FindingsCongress finds the following:
			(1)As of 2010, the
			 statutory framework with respect to the espionage statutes is a compilation of
			 statutes that began with Act of June 15, 1917 (40 Stat. 217, chapter 30)
			 (commonly known as the Espionage Act of 1917), which targeted
			 classic espionage cases involving persons working on behalf of foreign
			 nations.
			(2)The statutory
			 framework was formed at a time when intelligence and national security
			 information existed primarily in a tangible form, such as blueprints,
			 photographs, maps, and other documents.
			(3)Since 1917, the
			 United States has witnessed dramatic changes in intelligence and national
			 security information, including technological advances that have revolutionized
			 information gathering abilities as well as the mediums used to communicate such
			 information.
			(4)Some of the terms
			 used in the espionage statutes are obsolete and the statutes do not fully take
			 into account the classification levels that apply to national security
			 information in the 21st century.
			(5)In addition, the
			 statutory framework was originally designed to address classic espionage cases
			 involving persons working on behalf of foreign nations. However, the national
			 security of the United States could be harmed, and lives may be put at risk,
			 when a Government officer, employee, contractor, or consultant with access to
			 classified information makes an unauthorized disclosure of the classified
			 information, irrespective of whether the Government officer, employee,
			 contractor, or consultant intended to aid a foreign nation or harm the United
			 States.
			(6)Federal
			 whistleblower protection statutes and regulations that enable Government
			 officers, employees, contractors, and consultants to report unlawful and
			 improper conduct are appropriate mechanisms for reporting such conduct.
			(7)Congress can
			 deter unauthorized disclosures of classified information and thereby protect
			 the national security by—
				(A)enacting laws
			 that improve, modernize, and clarify the espionage statutes and make the
			 espionage statutes more relevant and effective in the 21st century in the
			 prosecution of persons working on behalf of foreign powers;
				(B)promoting Federal
			 whistleblower protection statutes and regulations to enable Government
			 officers, employees, contractors, or consultants to report unlawful and
			 improper conduct; and
				(C)enacting laws
			 that separately punish the unauthorized disclosure of classified information by
			 Government officers, employees, contractors, or consultants who knowingly and
			 intentionally violate a classified information nondisclosure agreement,
			 irrespective of whether the officers, employees, contractors, or consultants
			 intend to aid a foreign power or harm the United States.
				3.Crimes
			(a)In
			 generalChapter 37 of title 18, United States Code, is
			 amended—
				(1)in section
			 793—
					(A)in the section
			 heading, by striking or
			 losing defense information and inserting
			 or, losing national security
			 information;
					(B)by striking
			 the national defense each place it appears and inserting
			 national security;
					(C)by striking
			 foreign nation each place it appears and inserting
			 foreign power;
					(D)in subsection
			 (b), by inserting classified information, or other before
			 sketch;
					(E)in subsection
			 (c), by inserting classified information, or other before
			 document;
					(F)in subsection
			 (d), by inserting classified information, or other before
			 document;
					(G)in subsection
			 (e), by inserting classified information, or other before
			 document;
					(H)in subsection
			 (f), by inserting classified information, before
			 document; and
					(I)in subsection
			 (h)(1), by striking foreign government and inserting
			 foreign power;
					(2)in section
			 794—
					(A)in the section
			 heading, by striking Gathering and all that follows and
			 inserting Gathering or
			 delivering national security information to aid foreign
			 powers; and
					(B)in subsection
			 (a)—
						(i)by
			 striking foreign nation and inserting foreign
			 power;
						(ii)by
			 striking foreign government and inserting foreign
			 power;
						(iii)by inserting
			 classified information, before document;
						(iv)by
			 striking the national defense and inserting national
			 security; and
						(v)by
			 striking (as defined in section 101(a) of the Foreign Intelligence
			 Surveillance Act of 1978);
						(3)in section
			 795(a), by striking national defense and inserting
			 national security;
				(4)in section
			 798—
					(A)in subsection
			 (a), by striking foreign government each place it appears and
			 inserting foreign power; and
					(B)in subsection
			 (b)—
						(i)by
			 striking the first undesignated paragraph (relating to the term
			 classified information); and
						(ii)by
			 striking the third undesignated paragraph (relating to the term foreign
			 government); and
						(5)by adding at the
			 end the following:
					
						800.DefinitionsIn this chapter—
							(1)the term classified
				information has the meaning given the term in section 1 of the
				Classified Information Procedures Act (18 U.S.C. App.);
							(2)the term foreign power has the
				meaning given the term in section 101 of the Foreign Intelligence Surveillance
				Act of 1978 (50 U.S.C. 1801); and
							(3)the term national security has
				the meaning given the term in section 1 of the Classified Information
				Procedures Act (18 U.S.C.
				App.).
							.
				(b)Technical and
			 conforming amendmentThe table of section for chapter 37 of title
			 18, United States Code, is amended—
				(1)by striking the
			 item relating to section 793 and inserting the following:
					
						
							793. Gathering, transmitting,
				or losing national security
				information.
						
						;
				(2)by striking the
			 item relating to section 794 and inserting the following:
					
						
							794. Gathering or delivering
				national security information to aid foreign
				powers.
						
						;
				  
					and(3)by adding at the
			 end the following:
					
						
							800.
				Definitions.
						
						.
				4.Violation of
			 classified information nondisclosure agreement
			(a)In
			 generalChapter 93 of title
			 18, United States Code, is amended by adding at the end the following:
				
					1925.Violation of
				classified information nondisclosure agreement
						(a)DefinitionsIn
				this section—
							(1)the term
				classified information has the meaning given the term in section 1
				of the Classified Information Procedures Act (18 U.S.C. App.); and
							(2)the term
				covered individual means an officer, employee, contractor, or
				consultant of an agency of the Federal Government who, by virtue of the office,
				employment, position, or contract held by the individual, knowingly and
				intentionally agrees to be legally bound by the terms of a classified
				information nondisclosure agreement.
							(b)Offense
							(1)In
				generalExcept as otherwise provided in this section, it shall be
				unlawful for a covered individual to intentionally disclose, deliver,
				communicate, or transmit classified information, without the authorization of
				the head of the Federal agency, or an authorized designee, knowing or having
				reason to know that the disclosure, delivery, communication, or transmission of
				the classified information is a violation of the terms of the classified
				information nondisclosure agreement entered by the covered individual.
							(2)PenaltyA
				covered individual who violates paragraph (1) shall be fined under this title,
				imprisoned for not more than 5 years, or both.
							(c)Whistleblower
				protectionThe disclosure, delivery, communication, or
				transmission of classified information by a covered individual in accordance
				with a Federal whistleblower protection statute or regulation applicable to the
				Federal agency of which the covered individual is an officer, employee,
				contractor, or consultant shall not be a violation of subsection (b)(1).
						(d)Rebuttable
				presumptionFor purposes of this section, there shall be a
				rebuttable presumption that information has been properly classified if the
				information has been marked as classified information in accordance with
				Executive Order 12958 (60 Fed. Reg. 19825) or a successor or predecessor to the
				order.
						(e)Defense of
				improper classificationThe disclosure, delivery, communication,
				or transmission of classified information by a covered individual shall not
				violate subsection (b)(1) if the covered individual proves by clear and
				convincing evidence that at the time the information was originally classified,
				no reasonable person with original classification authority under Executive
				Order 13292 (68 Fed. Reg. 15315), or any successor order, could have identified
				or described any damage to national security that reasonably could be expected
				to be caused by the unauthorized disclosure of the information.
						(f)Extraterritorial
				jurisdictionThere is jurisdiction over an offense under this
				section if—
							(1)the offense
				occurs in whole or in part within the United States;
							(2)regardless of
				where the offense is committed, the alleged offender is—
								(A)a national of the
				United States (as defined in section 101(a) of the Immigration and Nationality
				Act (8 U.S.C. 1101(a)));
								(B)an alien lawfully
				admitted for permanent residence in the United States (as defined in section
				101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))); or
								(C)a stateless
				person whose habitual residence is in the United States;
								(3)after the offense
				occurs, the offender is brought into or found in the United States, even if the
				conduct required for the offense occurs outside the United States; or
							(4)an offender aids
				or abets or conspires with any person over whom jurisdiction exists under this
				paragraph in committing an offense under subsection
				(b)(1).
							.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 93 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						1925. Violation of classified
				information nondisclosure
				agreement.
					
					.
			5.Directive to
			 Sentencing Commission
			(a)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this section, the United States
			 Sentencing Commission, shall review and, if appropriate, amend the Federal
			 Sentencing Guidelines and policy statements applicable to a person convicted of
			 an offense under section 1925 of title 18, United States Code, as added by this
			 Act.
			(b)ConsiderationsIn
			 carrying out this section, the Sentencing Commission shall ensure that the
			 sentencing guidelines account for all relevant conduct, including—
				(1)multiple
			 instances of unauthorized disclosure, delivery, communication, or transmission
			 of the classified information;
				(2)the volume of the
			 classified information that was disclosed, delivered, communicated, or
			 transmitted;
				(3)the
			 classification level of the classified information;
				(4)the harm to the
			 national security of the United States that reasonably could be expected to be
			 caused by the disclosure, delivery, communication, or transmission of the
			 classified information; and
				(5)the nature and
			 manner in which the classified information was disclosed, delivered,
			 communicated, or transmitted.
				
